697 So. 2d 237 (1997)
Larry W. HALL, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1476.
District Court of Appeal of Florida, Fifth District.
August 1, 1997.
Larry W. Hall, Polk City, pro se.
No Appearance for Appellee.
W. SHARP, Judge.
Hall appeals from the trial judge's order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. He sought to collaterally attack his convictions and sentences for multiple counts on two grounds: the evidence at trial was legally insufficient to support his conviction for armed burglary; and ineffective assistance of trial counsel for all counts. The merits of these claims appear doubtful.
However, since Hall has a direct appeal presently pending in this court challenging the same criminal convictions, the trial court did not have jurisdiction to rule on the motion. It is a nullity, and, similarly, any ruling we would make affirming or denying would be a nullity. See Johnson v. State, 646 So.2d *238 307 (Fla. 5th DCA 1994); Darden v. State, 604 So. 2d 1256 (Fla. 5th DCA 1992). Accordingly, we quash the order which is the subject of this appeal.
QUASH ORDER SUMMARILY DENYING MOTION.
COBB and ANTOON, JJ., concur.